Case 19-06028-TLM        Doc 6    Filed 06/27/19 Entered 06/27/19 15:32:22          Desc Main
                                  Document      Page 1 of 2



Jed W. Manwaring ISB #3040
Christy A. Kaes ISB #4852
EVANS KEANE LLP
1161 W. River Street, Suite 100
P. O. Box 959
Boise, Idaho 83701-0959
Telephone: (208) 384-1800
Facsimile: (208) 345-3514
E-mail: jmanwaring@evanskeane.com
         ckaes@evanskeane.com

Attorneys for Trustee, Noah G. Hillen


                        UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO


  In Re:                                              Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                                 Chapter 7

           Debtor.


  NOAH G. HILLEN, Trustee,                            Adversary Proc. No. 19-06028-TLM

           Plaintiff,

  vs.

  DAVID CHRIS UNRUH

           Defendant.


                           MOTION TO RETAIN ADVERSARY
                           AND DECLARATION IN SUPPORT

        In response to this Court’s Notice of Conditional Dismissal (Doc. 5) entered on June 10,

2019, Plaintiff, by and through undersigned counsel, moves the Court to retain the Adversary




MOTION TO RETAIN ADVERSARY AND DECLARATION IN SUPPORT - 1
Case 19-06028-TLM          Doc 6     Filed 06/27/19 Entered 06/27/19 15:32:22             Desc Main
                                     Document      Page 2 of 2



pending settlement approval. Plaintiff has reached a settlement with the Defendant and needs

additional time to prepare and have the compromise approved by the Court.


                                         DECLARATION


        Jed W. Manwaring declares and states that:


        1.      I am the attorney for the above Trustee Plaintiff and have personal knowledge of

the facts stated herein.

        2.      Since filing and service of the Complaint, I have reached a settlement on behalf of

the Trustee with the Defendant working with his attorney Patrick Geile.

        3.      I need an additional 60 days to obtain approval of the compromise from the Court.

        Pursuant to 28 U.S.C. §1746, I declare, certify, verify, or state under penalty of perjury that

the foregoing is true and correct.

DATED this 27th day of June, 2019.


                                               EVANS KEANE LLP


                                               By       /s/ Jed W. Manwaring
                                                    Jed W. Manwaring, Of the Firm
                                                    Attorneys for Trustee




MOTION TO RETAIN ADVERSARY AND DECLARATION IN SUPPORT - 2
